Case 5:17-cv-00179-JPB-JPM Document 202 Filed 03/11/21 Page 1 of 3 PageID #: 2432




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

                                           Wheeling Division


  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON,
  JAMES SHELTON,                                       Case No.: 5:17-cv-00179-JPB
  DAVID and ROXY VANCE,
  RUSSELL LOCKE, and THOMAS STARK,
  individually and on behalf of a class of all
  persons and entities similarly situated,
                 Plaintiffs,

  v.

  DIRECTV, LLC,

                   Defendant.




                       DEFENDANT DIRECTV, LLC’S NOTICE OF APPEAL


          Notice is hereby given that pursuant to Section 16(a) of the Federal Arbitration Act, 9

  U.S.C. § 16(a), defendant DIRECTV, LLC hereby appeals to the United States Court of Appeals

  for the Fourth Circuit from this Court’s February 12, 2021 Order (Dkt. No. 198) denying

  DIRECTV, LLC’s Motion to Compel Arbitration and to Stay Litigation (Dkt. No. 15) (Exhibit

  1).




  AMECURRENT 740431470.2 10-Mar-21 16:33
  Client Work\4815-2080-3552.v1-3/11/21
Case 5:17-cv-00179-JPB-JPM Document 202 Filed 03/11/21 Page 2 of 3 PageID #: 2433




  Dated: March 11, 2021
                                          Respectfully submitted,


                                          /s/ Danielle M. Waltz____________________
                                          Danielle M. Waltz (WVSB #10271)
                                          JACKSON KELLY PLLC
                                          500 Lee Street East, Suite 1600
                                          Charleston, WV 25301
                                          Tel.: (304) 340-1000
                                          Fax: (304) 340-1050
                                          dwaltz@jacksonkelly.com

                                          Archis A. Parasharami (pro hac vice)
                                          Daniel E. Jones (pro hac vice)
                                          MAYER BROWN LLP
                                          1999 K Street NW
                                          Washington, DC 20006
                                          Tel.: (202) 263-3328
                                          Fax: (202) 263-5328
                                          aparasharami@mayerbrown.com

                                          Hans J. Germann (pro hac vice)
                                          Kyle J. Steinmetz (pro hac vice)
                                          MAYER BROWN LLP
                                          71 S. Wacker Drive
                                          Chicago, IL 60606
                                          Telephone: (312) 782-0600
                                          hgermann@mayerbrown.com
                                          ksteinmetz@mayerbrown.com


                                          Counsel for Defendant DIRECTV, LLC




                                             2
  Client Work\4815-2080-3552.v1-3/11/21
Case 5:17-cv-00179-JPB-JPM Document 202 Filed 03/11/21 Page 3 of 3 PageID #: 2434




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

                                               Wheeling Division


  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON,
  JAMES SHELTON,                                           Case No.: 5:17-cv-00179-JPB
  DAVID and ROXY VANCE,
  RUSSELL LOCKE, and THOMAS STARK,
  individually and on behalf of a class of all
  persons and entities similarly situated,
                 Plaintiffs,

  v.

  DIRECTV, LLC,

                   Defendant.


                                           CERTIFICATE OF SERVICE

          I, Danielle M. Waltz, counsel for Defendant DIRECTV, LLC, do hereby certify that on

  this 11th day of March, 2021, a true and correct copy of the foregoing, Defendant DirecTV,

  LLC’s Notice of Appeal, was electronically filed with the Clerk of the Court using the CM/ECF

  system, which will send notification of such filing to all counsel of record.



                                                    /s/ Danielle M. Waltz____________________
                                                    Danielle M. Waltz (WVSB #10271)




  AMECURRENT 740431470.2 10-Mar-21 16:33
  Client Work\4815-2080-3552.v1-3/11/21
